:
.                                            :




           OFFICE        OF THE AlTORNEY     GENERAL   OF TEXAS

                                   AUSTIN




                    ..
    Honorable E. Y. Ounnlnghes
    county Auditor
    Havarro County
    cor3ioana, Texas
    Dear Stir




               Your letter of r
    of this department on the
    follms:   ,~’
                                                    pointed HeaSh
                                                    cm3 a monthly




                                            o’more oomoenaation or
                                             dutiee as*Health Okloer?
                                        to an extra ree in this kind
                                the oorreot prooedure, and doe8
                                rney have the right to ordar an

                              0, Yernoa*a Annotated Code of Criminal

              “Upon an inquest held to asorrtain the oawe
         of death the juatios ahall, if he ,deens it neoeb-
         carp, oall in the oounty health orioer,    or, if
         there be none, or it it be lnpraotioable   to 860~1~
         him oerv$oes, then soma regular  j&ysioian, to make
        oa autoopoy in omlrrto drtemlm whothortho death
        wao oooaoloae6 by doloaoo~       and if 10, its aaturo
        o n6 lhamotorr     The oounty   la *ioh  siloh laqmot
        and autopsyis hold ohall pay to tho phyoioiah         nmk-
        ing  ,moh autopsy a See o? not less than ten aoc
        aore than fiftydollars,       the lxoeoemar ten dol-
        lan to be dotsoaiaod by thr oommioaionero oourt
        attsr aoorrtoloing    the amount Md noture oi the
        work p~rfonmd :a lnaking ouoh autopry.”

             It will   bo noted    thatthe
                                        abon   quoted otatoto      au-
thorizer    ow    tho Justieo     ob
                                the POaOo upoa iaquoot        hold to
aooortaia the oauoo of death, to oall in the eouaty health
orrioor, of, ii, thoro bo aoao, or if it bo irmpraotioablo to
oeouro hlo 00r~iOO0, thenoomo rOgul%r phyOiOi0!h, to mak0 aa
autopsy in order .to detennino   whather the death was oooaoionod
by violonooj   and i+ 80, lto nature and oharaotor. This otat-
uto doom not authorixo    the Diotriot  Attomty    to oall in the
oouaty health ontloer or mm8 reeular phyoioiaa to msLe an au-
tOROY.    Wo have booa unable to find any otatuto authorizing
the Dlotriot   Attornoy to have the eouaty    health orrlaor or
OOPYotherphyoioiah to make en autopsy.         Theroforo,      it ia
our opinion that tho Diotriot    Attornoy. does not havo tho lo&al
authority   or pow6x to ordor an autopsy hold. Ultbor the faoto
stated in your lnqqiry     it is our fuzth8r opinion,     that    tha
oountyhealthof-floor    11 not ontitled    to any rxtn oompenoa-
tit% for tho oor~Iooo porformod.
             Art1010   4423, Vomoa@o Aauotatod
                                             Civil       Statutoo
reads    a< rollarr

              Vho oomaioolonoro oourt by a majority voto
        in oaah oqaniood oouaty shall bionaially         appoint
        a proper perom for the offioa of oamty health
        orrloor for his oounty,, who @ml1 hold off100 for
        two years* Said oounty health orfloor        shall toko
        aad oubooribo to tho oitloial      oath, aad shall iilo
        a OORY of ouoh oath and a OORf or hio appointment
        with the Toxao Stat0Board of Eoalthfi and, until
        ou0h OOpiOo are 00 riled       said orfloor ohall not
        bo deunod legally   quallflod.     Compoaoation of said
        oounty health ofiiorr    ohall bo iixod by thr oawnibr
        oionero mat) protidotl, that        no ooaponoatioa or
        salary ohall bo allond      lxoopt for oor~loso aOblllll-
        ly rendorod.a
                                                                              414
                                                       ,      .

Honorable Z. Yr Curminehaq Pago 3


          Nhotheror not a eouaty health otiioor la entitled
to extra oompnsatlon~ for an autopsy road0 by him upon roqtroot
oi thr fwtiom or tho Pea00 uwlrr Artlolo970, oupra, lo not
bororr UI and wo lx~ooo no O&biOnS with reformno@ to tho
*Sm.*

          This opinion nh@rrlr holds that tho Motriot AttO-
my door not havo any legal authority or porrorto odor an
Mtop@y hold and that undor thr faoto stated in your lrttor
tho eoantyhealth oiiloor Io.:not entiflrd to any oompanoation
iOr the 8on1008 ptimod     b hl8 althou& ordorod or reqU88t-
ld to prfona ouoh ,oonIooo 1; y the DiotriotAttoraq.
          Tnaotiq     that tie    izmiqblng ray        anmom       your la-
w-r,    we ore
                                                 Yours vow truly
                                           ATTORIIEY   MN.ERALOF TEXAS

                                              (@wcmd.k
                                           Blr
                                                           Ardolf:~willlamo
                                                                  Assistant
                 APPROVECAUG     4, 1942